Title: To James Madison from James Maury, 17 January 1809
From: Maury, James
To: Madison, James



Sir,
American Consulate Liverpool 17th. Jany. 1809

I had the honor of writing to you on the 13h. ulto. pr Jamaica for Norfolk, sailed the 27th., a copy of which is inclosed.
On the 10th. Instant I received your letters of the 25h. & 26th. Nov:; with the Documents you have been so good as to send me, for which I am much obliged to you.  I also received the Packets for Mr. Pinkney, which were forwarded to him & of which he acknowledges the receipt on the 12th. instant.  Those for the various Consuls have also been forwarded.
I am concerned to announce to you the arrival of another Embargo breaker; of which I annex the particulars, taken from the report of this Customhouse, which I suspect not correct on the part of the Captain, with the view of eluding the penalties of the law.  He declared to me, that he neither had Register, Sea Letter or Mediterranian pass, that he was bound from Wilmington N. C. to New York & blown off the Coast.  This Vessel & Cargo have been admitted to Entry here in the same manner as the James & her’s.
I have the mortification to inform you that I have too much reason to fear similar violations of this law are to increase by arrivals at this place.
The prices of our produce are added.  Cotton remains more stationary than was looked for, after the arrival of the December Packet; which is to be attributed to a considerable decrease of consumption that has taken place for some Months back.  I have the honor to be with great respect, Sir Your most obt. Servt.

James Maury


Charleston Packet of New York, American State built, American Property, about 118 Tons, Six men besides Peter Hess Master from North Carolina.
Cargo
541 Barrels Turpentine
100 " Tar
7 m Shingles
4 Bags of Feathers
2 Barrels Bees Wax
Names of the Crew & places of Birth as pr Report at this Customhouse
Peter Hess  New York, Master
John Howland  Massachusetts
Johannes Evans  North Carolina
James Chapman  Pennsylvania
James Wallis  Do.
Peter England  Swede
Francis Silby  North Carolina


Rice  55/ -  60/ -
Ashes  1st. Pot. 36/-  88/ -
 1st. Pearl 76/-  78/-  } pr Cwt.
Leaf Tobacco  1/8  2/4
Stemmed  2/5  2/7
Upland Cotton  2/6  2/10
Sea Island  3/9  5/-
" Ordinary  2/3  2/9 } pr lb
Wheat  16/- 17/- pr 70 lbs
Turpentine  88/-  pr Cw.
Tar  56/-  60/- pr Barrel

